VOTO DISIDENTE DE LA JUEZ DE APELACIONES SRA. LOPEZ VILANOVA - 2000 DTA 140
San Juan, Puerto Rico, a 19 de junio de 2000
Disiento del dictamen mayoritario que modifica el emitido por la Junta de Apelaciones del Sistema de Administración de Personal (JASAP). Este Tribunal autoriza al Municipio de Aguadilla a descontarle a los *301empleados aquí recurridos la compensación que recibieron en la empresa privada. Con toda deferencia a los señores jueces compañeros de Panel, dicha modificación es contraria a derecho al adoptar la doctrina disidente del caso normativo Estrella v. Municipio de Aguadilla, 113 D.P.R. 617, donde el Tribunal Supremo interpretó el Art. VI, Sec 10 de la Constitución del Estado Libre Asociado sobre doble compensación que dispone "... y que ninguna persona podrá recibir sueldo por más de un cargo o empleo en el Gobierno de Puerto Rico. ”
Dicha prohibición de doble compensación opera contra el empleado ilegalmente cesanteado que presta servicios al gobierno durante su cesantía.
La opinión mayoritaria en el caso Estrella v. Municipio de Aguadilla, supra, 619, expresada por el juez Negrón García expuso:
"... resolvemos que en la ejecución de la sentencia deben descontarse todos los haberes y sueldos devengados, si alguno, durante el período en que los demandantes-recurridos estuvieron cesanteados, provenientes de labores realizadas en el Gobierno, agencias, municipalidades o cualesquiera otras instrumentalidades públicas. Municipio de Coamo v. Tribunal Superior, 99 D.P.R. 9321, supra, queda por la presente revocado. Véase Municipio de Mayagüez v. Rivera, 113 D.P.R. 467(1982). ”
Se ha pretendido interpretar esta decisión del Tribunal Supremo como un “silencio” en el ámbito de compensaciones provenientes de la empresa privada que ahora se pretende expandir e incluir mediante la decisión de la mayoría de este Panel. Esta extensión o interpretación del “silencio” es contraria a derecho, ya que la opinión disidente de Estrella v. Municipio de Aguadilla, (supra) 626, expresada por el juez Díaz Cruz, expuso en su conclusión:

“...Modificaría la sentencia recurrida al sólo efecto de ordenar la deducción de la compensación otorgada a los empleados repuestos, de los ingresos por ellos percibidos durante su cesantía, tanto de fuentes gubernamentales como de empresa privada. ”

Claramente, aquí no hay un “silencio” que interpretar. El Tribunal Supremo evaluó la inclusión de compensaciones provenientes de la empresa privada y rechazó su inclusión bajo la interpretación constitucional del Art. VI Sección 10 de la Constitución del Estado Libre Asociado. Esto forzó a que en su opinión disidente, el Honorable Díaz Cruz expresara que sí incluiría fuentes de la empresa privada.
El caso de Estrella v. Municipio de Aguadilla, supra, ha sido citado en seis (6) casos posteriones  como ejemplo de metodología de compensación donde se descuenta sólo las compensaciones de fuentes gubernamentales. Específicamente, en Olivieri Morales v. Pierluisi, 114 D.P.R. 23 (1983), plantea nuevamente la disyuntiva de incluir fuentes privadas. Una vez más, la mayoría del Tribunal Supremo se reafirma en una resolución en reconsideración donde se niega a incluirlas. El Honorable Juez Díaz Cruz en su voto concurrente y disidente expone:
“Deberíamos estimar la solicitud para que ampliemos la norma de Municipio de Mayagüez v. Rivera, 113 D.P.R. 467 (1982), y Estrella v. Mun. de Luquillo, 113 D.P.R. 617 (1982), que autoriza deducción —de los salarios dejados de percibir por el empleado durante la cesantía — , de aquellos haberes y sueldos devengados provenientes de labores realizadas en el Gobierno, agencias, municipalidades o cualesquiera otras instrumentalidades públicas, para incluir como deducibles, de igual modo, los sueldos y emolumentos percibidos en empleos de empresa privada. ”
La mayoría de este Panel pretende ampliar las fuentes de derecho de nuestro sistema civilista al incluir las opiniones disidentes del Tribunal Supremo de Puerto Rico. Este Tribunal se arroga un derecho que no tiene. Usurpa el poder legislativo de ser fuente de ley. Usurpa, además, el poder del Tribunal Supremo de Puerto Rico como último intérprete de la Constitución de Puerto Rico. Por segunda ocasión  este Tribunal prolonga la injusticia contra estos empleados que corrigió JASAP. Más aún, crea un serio precedente en contra de los *302empleados públicos.
Para evitar otra injusticia hacia el fiel servidor público y mantener el Estado de Derecho en Puerto Rico, por lo anteriormente expuesto, confirmaríamos en su totalidad el dictamen de J.A.S.A.P.
JOCELYN LOPEZ VILANOVA
Juez de Apelaciones